DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2021 has been entered. Applicant has amended claims 1, 3, 6, 9, 10, and 18. No new claims have been added. Claims 1-20 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection and previously set forth in the Non-Final Office Action mailed 11/10/2020.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1 and 18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claim 1 and claim18.

Regarding the interior side wall perpendicular to the substantial horizontal contact area…
The Examiner notes that U.S. Publication No. 2015/0080661 to Kaye et al. teaches of an analogous endoscopic water bottle cap including an annular sealing platform (Fig. 9-  soft elastomer seal 71) comprising a horizontal contact area (See Examiner’s annotated Fig. 9 in current 103 rejection below). In addition, Kaye et al. teaches in Fig. 9 that an interior side wall is perpendicular to the substantial horizontal contact area so that a neck of a water bottle does not contact the interior side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal (See more details in current 103 rejection below).
Regarding the multi-channel passage member made in one piece…
The Examiner notes that U.S. Publication No. 2013/0245377 to Cushner et al. teaches a multi-channel passage member made in one piece ([0029]- The method can comprise providing a mold shaped to form an adaptor body that is a single, integral piece of polymeric material having two channels formed therein; [0059]- the wall of one or more channels may be integral with the wall of another channel and/or with the wall of the cylindrical body of the adaptor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0095391 to Bendele et al. (hereinafter “Bendele”) in view of U.S. Publication No. 2015/0080661 to Kaye et al. (hereinafter “Kaye”).
Regarding claim 1, Bendele discloses a water bottle cap (Fig. 6A- universal fit bottle cap 300), comprising: 
(Fig. 7- nipple 390; paragraph 0108- a cap is provided comprising …a top end comprising at least one opening), extending outwardly from an exterior surface of the cap (Fig. 7-nipple 390), wherein the port extends a predetermined length (Fig. 7-nipple 390) and is configured to engage a passage member (Fig. 7; paragraph 0108- said opening having a flexible tubing disposed therein) for providing or receiving a fluid to an endoscopic device (paragraph 0017- In some embodiments, there is a combined tube set comprising: a first tube set utilized to provide rinsing fluid for an endoscope), 
a plurality of interior threads, configured to engage a plurality of external threads on a water bottle (Fig. 6a; paragraph 0080-thread(s) 310 on the inner surface of universal fit bottle cap 300 have specific cross-sectional geometry and thread pitch that allow the cap to be utilized with a variety of water bottles), and an annular sealing platform (Fig. 6D – Liner 350), extending outwardly from an interior side wall of the cap (Fig. 7- Liner 350), wherein the annular sealing platform comprises a substantial horizontal contact area (See Examiner’s annotated Fig. 7), 

    PNG
    media_image1.png
    525
    364
    media_image1.png
    Greyscale

configured to provide a water-tight seal to a neck of a water bottle (paragraph 0089- In order to maintain pressure within the system to deliver gas for insufflation and water for rinsing the lens, the system must be reasonably air tight.  The seal between the bottle and the bottle cap may be maintained by a liner which is a flexible member of the bottle cap assembly) when the cap is engaging the water bottle (paragraph 0087-the liner engages the bottle neck or the bottle throat and forms the seal), wherein the interior side wall is perpendicular to the substantial horizontal contact area (See Examiner’s annotated Fig. 7 above)
However, in the same field of endeavor, Kaye teaches of a water bottle cap (Fig. 3 – cap 20), comprising: 
at least one port, extending outwardly from an exterior surface of the cap, wherein the port extends a predetermined length (Fig. 3 –first port 26 & second port 28) and is configured to engage a passage member for providing or receiving a fluid to an endoscopic device (Fig. 3 – supply tube 30 and 32), 
a plurality of interior threads, configured to engage a plurality of external threads on a water bottle (Fig. 3 – threads 22), and 
an annular sealing platform (Fig. 9- seal 71), extending outwardly from an interior side wall of the cap (See Examiner’s annotated Fig. 9), wherein the annular sealing platform comprises a substantial horizontal contact area (See Examiner’s annotated Fig. 9), configured to provide a water-tight seal to a neck of a water bottle when the cap is engaging the water bottle ([0032]- an over-molded soft elastomer seal 71 may be brought into tight engagement with the bottle opening by a snap-fit or by a thread fit of a hard cap body onto the mating surface of the bottle), wherein the interior side wall is perpendicular to the substantial horizontal contact area (See Examiner’s annotated Fig. 9), so that a neck of a water bottle does not contact the interior side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal (See Examiner’s annotated Fig. 9).


    PNG
    media_image2.png
    437
    423
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular sealing platform of Bendele by utilizing the annular sealing platform of Kaye so that a neck of a water bottle does not contact the interior side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal, as seen in the teachings above of Kaye. It would have been advantageous to make the combination in order to establish an air water tight seal with the water bottle ([0033] of Kaye).
The modified device of Bendele in view of Kaye will hereinafter be referred to as modified Bendele.
Regarding claim 2, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses wherein the port is disposed within the annular sealing platform (Fig. 7)
Regarding claim 9, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses further comprising a grip, disposed on an outer surface of the cap (see Examiner’s annotated Fig. 6B).

    PNG
    media_image3.png
    541
    868
    media_image3.png
    Greyscale

Regarding claim 11, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses wherein the cap is made of a first material (paragraph 0085- the bottle cap is preferably made from a rigid polymer such as acrylonitrile butadiene styrene (ABS), polyvinyl chloride (PVC), polystyrene, or polycarbonate) and a second material (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), wherein the second material is softer than the first material (paragraph –0085- rigid polymer).
Regarding claim 12, modified Bendele teaches water bottle cap of claim 1, and Bendele further discloses wherein at least the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), an interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (Fig. 6D; paragraph 0091-However, in other embodiments, the structural connection between the tube and the cap can make use of a flexible liner so that no adhesive or solvent bond between the tube and cap is needed.  This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Regarding claim 14, modified Bendele teaches the water bottle cap of claim 9, and Bendele further discloses the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), an interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Modified Bendele does not expressly teach wherein the grip is made of a second material softer than other parts of the cap made of a first material.
Kaye et al. teaches a water bottle cap of an endoscope wherein the grip is made of a second material softer than other parts of the cap made of a first material (Fig. 8A; paragraph 0043-The cap may further include over-molded sections 70; paragraph 0025-one way of providing this pliability and frictional engaging capability is by over-molding or otherwise affixing a soft elastomer onto at least portions of a hard-plastic adapter body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip of modified Bendele to be made out of a soft elastomer, as taught by Kaye et al., in order to provide a more comfortable grip and/or more friction with a user's hand (paragraph 0043 of Kaye et al.).
Regarding claim 16, modified Bendele teaches the water bottle cap of claim 11, and Bendele further discloses wherein the second material is made in one-piece (Fig. 11 A; paragraph 0084-specifically, the inner surface of the liner is shaped so as to continuously contact the bottle around its full circumference, thus sealing the system… the liner may be formed separately and inserted into the bottle cap).
Regarding claim 17, modified Bendele teaches the water bottle cap of claim 11, and Bendele further discloses wherein the second material is overmolded onto the first material (paragraph 0084-the liner may be formed directly into the bottle cap, such as by the process of over molding).
Claims 3-8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120095391 A1 to Bendele in view of U.S. Publication No. 2015/0080661 to Kaye et al. (hereinafter “Kaye”) and in further view of U.S. Patent No. 6,491,175 to Taha.
Regarding claim 3, modified Bendele teaches the water bottle cap of claim 1, but modified Bendele does not expressly teach further comprising a sealing ring extending outwardly from an interior top surface of the cap and providing a water-tight seal to a neck of a water bottle when the cap is engaging the water bottle.
However, in the same field of endeavor, Taha teaches of a closure for a container with a neck portion further comprising a sealing ring (Fig. 1- second annular seal 50), extending outwardly from an interior top surface of the cap (Fig. 1; Col. 5, lines 42-44 -a second annular seal 50 formed on a lower surface 52 of the upper wall 22) and providing a water-tight seal (Col. 6, lines 15-19- the multiplicity of annular seals assures that the contents of the container will remain sealed even if one or two of the annular seals were to fail) to a neck of a water bottle when the cap is engaging the water bottle (abstract-A second annular seal extends generally axially downwardly from the upper wall and sealingly engage an inner surface of the neck portion; Col. 2, lines 53-58- when the closure is installed on the container, the first and second annular seals are biased toward each other with the first annular seal exerting inward radial pressure on the outer surface of the neck portion and the second annular seal exerting outward radial pressure on the inner surface of the neck portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water bottle cap of modified Bendele to include the sealing ring, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
The modified device of Bendele in view of Kaye and in further view of Taha will hereinafter be referred to as modified Bendele.
Regarding claim 4, modified Bendele teaches the water bottle cap of claim 3, but modified Bendele does not expressly teach wherein the sealing ring is a substantially tapered shape.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the sealing ring is a substantially tapered shape (Fig. 8- second annular seal 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of the modified device of modified Bendele to include a tapered shape, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha), and the use of tapered sealing rings in closures is well known in the art.
Regarding claim 5, modified Bendele teaches the water bottle cap of claim 3, but modified Bendele does not expressly teach wherein an inner side wall of the sealing ring is substantially vertical, and an outer side wall of the sealing ring is substantially inclined.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein an inner side wall of the sealing ring is substantially vertical (See Examiner’s annotated Fig. 8)  (See Examiner’s annotated Fig. 8; Col. 5, lines 47-53- The second annular seal 52 extends in a generally axial direction and includes an upwardly sloped surface 54 that extends outwardly and upwardly from a lower edge 56 to a seal apex area 58 and a downwardly sloped surface 60 that extends outwardly and downwardly from the lower surface 52 of the upper wall 22 to the seal apex area 58).


    PNG
    media_image4.png
    960
    1244
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to include a sealing ring with a vertical inner side wall and an inclined outer side wall, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 6, modified Bendele teaches the water bottle cap of claim 3, but modified Bendele does not expressly teach wherein an outer side wall of the sealing ring and an interior side wall of the cap are configured to provide a water-tight seal to a neck of a water bottle when the cap is engaging the water bottle.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the outer side wall of the sealing ring and an interior side wall of the cap are configured to provide a water-tight seal to a neck a water bottle when the cap is engaging the water bottle (Abstract- The first annular seal sealingly engages the outer surface of the neck portion.  A second annular seal extends generally axially downwardly from the upper wall and sealingly engage an inner surface of the neck portion; Col. 4- lines 51-53 -An apex area 33 of the first annular seal 32 is adapted to sealingly engage the outer surface 16 of the neck portion 14 above the external thread 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water bottle cap of water bottle cap of modified Bendele to configure the outer side wall of the sealing ring and the interior side wall of the cap to provide a water-tight seal to a water bottle neck, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 7, modified Bendele teaches the water bottle cap of claim 3, and Bendele further discloses a port (Fig. 7-nipple 390; paragraph 0108- a cap is provided comprising …a top end comprising at least one opening) disposed with a liner (Fig. 7; paragraph 00109- wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing)
However, in the same field of endeavor, Taha teaches of a closure for a container including a sealing ring (Fig. 1- second annular seal 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port of modified Bendele  to include the sealing ring of Taha, disposed with the port, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 8, modified Bendele teaches the water bottle cap of claim 3, but modified Bendele does not expressly teach wherein the sealing ring is closer to the port than the annular sealing platform.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the sealing ring (Fig. 1- second annular seal 50) is closer to the port (Col. 5, lines 44-46-depression 48 is coincident with an injection port of an injection molding machine (not shown) during formation of the closure 10) than the other annular seals (Fig. 1- first annular seal 32 and third annular seal 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted modified the sealing ring of modified Bendele to be located closer to the port, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 10, modified Bendele teaches the water bottle cap of claim 3, and Bendele further discloses further comprising a grip, disposed on an outer surface of the cap (see Examiner’s annotated Fig. 6B).

    PNG
    media_image3.png
    541
    868
    media_image3.png
    Greyscale

Regarding claim 13, modified Bendele teaches the water bottle cap of claim 3, and Bendele further discloses wherein at least the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), the interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port (Fig. 6D; paragraph 0091-However, in other embodiments, the structural connection between the tube and the cap can make use of a flexible liner so that no adhesive or solvent bond between the tube and cap is needed.  This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube) are made of a second material softer than other parts of the cap made of a first material (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof).
The modified Bendele does not expressly teach wherein the sealing ring is made of a second material softer than other parts of the cap made of a first material.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the sealing ring is made of a soft material (Col. 4, line 39-44-The closure 10, including the upper wall, skirt and security ring 26, is preferably integrally formed from a relative stiff plastic material, such as polypropylene, through injection molding, although other known forming processes may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to be made out of a soft material such as polypropylene, as taught by Taha, which is softer than other parts of the modified cap of Bendele made of a first material, in order to prevent a breach of the seal and consequential leakage and/or spoilage of the contents (Col. 2, lines 9-12 of Taha).
Regarding claim 15, modified Bendele teaches the water bottle cap of claim 10, and modified Bendele further discloses the annular sealing platform, (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof) the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), the interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Modified Bendele does not expressly teach the grip and sealing ring being made out of a second material softer than other parts of the cap made of a first material.
Kaye et al. teaches a water bottle cap for an endoscope wherein the grip is made of a second material softer than other parts of the cap made of a first material (Fig. 8A; paragraph 0043-The cap may further include over-molded sections 70; paragraph 0025-one way of providing this pliability and frictional engaging capability is by over-molding or otherwise affixing a soft elastomer onto at least portions of a hard-plastic adapter body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip of modified Bendele to be made out of a (paragraph 0043 of Kaye et al.).
Additionally, Taha teaches of a closure wherein the sealing ring is made of a soft material (Col. 4, line 39-44-The closure 10, including the upper wall, skirt and security ring 26, is preferably integrally formed from a relative stiff plastic material, such as polypropylene, through injection molding, although other known forming processes may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to be made out of a soft material such as polypropylene, as taught by Taha, which is softer than other parts of the cap of the modified cap of Bendele made of a first material, in order to prevent a breach of the seal and consequential leakage and/or spoilage of the contents (Col. 2, lines 9-12 of Taha).
Claims 18 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0095391 A1 to Bendele et al. (hereinafter "Bendele") in view of U.S. Publication No. 2015/0080661 to Kaye et al. (hereinafter “Kaye”) and in further view of U.S. Publication No. 2013/0245377 to Cushner et al. (hereinafter "Cushner").
Regarding claim 18, Bendele teaches of a water bottle cap assembly (Fig 5b; paragraph 0067-FIG. 5B is an illustrative embodiment of a tube assembly), comprising 
a water bottle cap (Fig. 6C- universal fit bottle cap 300), comprising at least one port, extending outwardly from an exterior surface of the cap (Fig. 7- nipple 390; paragraph 0105-In some embodiments, the cap comprises a thread on an inner surface of said cap and a liner inside the cap which is capable of sealing on multiple surfaces, and a top end wherein the top end comprises at least an opening.  The opening can be a hole to fit a tubing), and 
(Fig. 5a- combined tube set 100), comprising a multi-channel passage member (paragraph 0071-In some embodiments, the cap 130 can have one, two, three, four, five or more channels that allow the one or more tubes to pass through them; paragraph 0058-Combined tube set 100 includes air/water tube set 104, irrigation tube set 106, bottle cap 130, air/water connector 140, and irrigation connector 150), 
wherein the port extends a predetermined length (Fig. 7) and is configured to engage the passage assembly in a fluid-tight manner (paragraph 0071-In FIG. 5B, there are three channels that allow the tube to pass through it, but there is still an air tight seal so only air and liquid can pass out of the bottle through the tube assembly) for providing or receiving a fluid to an endoscopic device (paragraph 0017- In some embodiments, there is a combined tube set comprising: a first tube set utilized to provide rinsing fluid for an endoscope), but modified Bendele does not expressly teach wherein the multi- channel passage member is made in one-piece.
However, in the same field of endeavor, Cushner teaches of an endoscopic device wherein the multi- channel passage member is made in one-piece ([0029]- The method can comprise providing a mold shaped to form an adaptor body that is a single, integral piece of polymeric material having two channels formed therein; [0059]- the wall of one or more channels may be integral with the wall of another channel and/or with the wall of the cylindrical body of the adaptor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Bendele to include the multi- channel passage member made of one-piece, as seen in the teachings above of Cushner. It ([0003] of Cushner).
The modified device of Bendele in view of Cushner will hereinafter be referred to as modified Bendele.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0095391 A1 to Bendele et al. (hereinafter "Bendele") in view of U.S. Publication No. 2015/0080661 to Kaye et al. (hereinafter “Kaye”) and in further view of U.S. Publication No. 2013/0245377 to Cushner et al. (hereinafter "Cushner") and U.S. Publication No. 2010/0268028 to Ghabrial.
Regarding claim 19, modified Bendele teaches the water bottle cap assembly of claim 18, and Bendele further discloses wherein the multi- channel passage member comprises an inner channel (Fig, 7 – water tube 120; paragraph 0071-In some embodiments, the air/water tube 104 has outer surface of water tube 120 running within inner surface of air tube 110), but modified Bendele does not expressly teach the multi-channel passage member comprising at least one C-shape outer channel.
However, in the same field of endeavor, Ghabrial teaches of a device for guiding surgical instruments during minimally invasive surgical procedures comprising at least one C-shape outer channel (Fig.7 – channels 226; paragraph 0056- One or more struts, e.g., two struts 230, can extend between the column 228 and a distal inner wall 214 of the device 200 to attach the column 228 to the shaft 222 and to define one or more channels, e.g., two channels 226, through which surgical instruments can pass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-passage member of modified Bendele to  (paragraph 0005 of Ghabrial).
Regarding claim 20, modified Bendele teaches the water bottle cap assembly of claim 18, but modified Bendele does not expressly teach wherein the multi- channel passage member comprises at least two C-shape outer channels.
However, in the same field of endeavor, Ghabrial teaches wherein the multi- channel passage member comprises at least two C-shape outer channels (Fig.7 – channels 226; paragraph 0056- One or more struts, e.g., two struts 230, can extend between the column 228 and a distal inner wall 214 of the device 200 to attach the column 228 to the shaft 222 and to define one or more channels, e.g., two channels 226, through which surgical instruments can pass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-passage member of modified Bendele to include at least two C-shape outer channels, as taught by Ghabrial, in order to have multiple devices concurrently inserted into a patient during a surgical procedure so the devices can cooperate with each other and/or be quickly used in succession (paragraph 0005 of Ghabrial).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.H./Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795